Citation Nr: 0937922	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-25 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased evaluation for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk



INTRODUCTION

The Veteran had active duty service from November 1942 to 
November 1945.  The Veteran was a prisoner of war (POW) in 
Germany during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence establishes that the 
Veteran's PTSD is manifested by symptoms including 
obsessively ritualistic behavior, somewhat impaired impulse 
control, and difficulty in adapting to stressful 
circumstances.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
have been more nearly approximated since the September 2005 
claim for increase.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
December 2005 letter in connection with his claim, which 
advised the Veteran that he needed to submit evidence that 
his disability has worsened, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  The letter advised the 
Veteran to submit evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  See Vazquez-Flores v. Shinseki, --
- F.3d ---, 2009 WL 2835434 (Fed. Cir., Sep. 4, 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific" and need not include reference to impact on daily 
life).  A June 2008 letter advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability, and the effect that the disability 
has on his employment.  The notice provided examples of 
pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  The 
case was last adjudicated in September 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran including the Veteran's VA treatment records and VA 
examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting medical 
evidence, argument, and a lay statement detailing his 
symptoms, as well as presenting for VA examinations.  His 
statements during the appeal also reflect actual knowledge of 
the rating criteria and what he needs to show to establish 
entitlement to a higher evaluation.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider a veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connected for PTSD was established by a June 1999 
rating decision.  The Veteran filed a claim for an increased 
evaluation in September 2005.  The Veteran contends that he 
is entitled to a higher disability rating for PTSD.  Such 
disability is currently rated as 50 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General 
Rating Formula for Mental Disorders, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM-IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2009).

In May 2005, the Veteran was evaluated at an outpatient 
treatment center where the Veteran was shown to have 
nightmares, hypervigilance, and difficulty with anger 
management.  The examiner described the Veteran as irritable, 
perfectionistic and controlling.  The Veteran was aware of 
the strain this puts on his wife, who needs to cope with his 
need for control, perfection, and his intolerance of change 
or ambiguity.  The Veteran was assigned a GAF score of 55.

During a VA examination in January 2006, the Veteran 
complained of confusion and concentration problems; 
nightmares every night, sometimes so violent he would fall 
out of bed; hypervigilance; nonspecific anger and 
irritability; recurrent thoughts of his combat and POW 
experiences; isolation; panic attacks; numbing; 
disillusionment; and sleep disturbance.  On examination, the 
Veteran was shown to have appropriate affect and was 
untrusting of others, although not paranoid.  He had 
intrusive thoughts of his time as a POW and had revenge 
fantasies regarding POW staff and terrorists.  The Veteran 
did not show any suicidal or homicidal ideations or any other 
psychotic symptomatology.  The Veteran was oriented to time 
and place.  However, the Veteran demonstrated concentration 
problems and short term memory impairment, but his long-term 
memory was intact.  He did not demonstrate classic 
symptomatology of obsessive compulsive disorder.  The 
Veteran's speech was fluid and logical. The Veteran was 
depressed and anxious with diminished interest in activities, 
and was emotionally detached.  He suffered from weekly panic 
attacks which lasted a few moments.  The Veteran had good 
impulse control during the session, and though the examiner 
noted that it was a problem at home and in the community, the 
Veteran was never physically abusive.  The examiner further 
noted that the Veteran suffered from distressing 
recollections and nightmares marked by avoidance of events 
and places.  The symptomatology was described as mild to 
moderate, but the examiner noted that he seemed worse than 
the last examination.  The Veteran was assigned a GAF score 
of 65.

The Veteran attends a weekly Veteran's PTSD therapy group 
which is run by a VA psychologist.  In one session in 
September 2006, the Veteran became very angry with another 
group member when the group member interrupted the Veteran.  
The VA psychologist further documents several instances 
throughout the treatment records of the Veteran expressing 
frustration and anger at VA over a variety of perceived 
deficiencies dealing with veterans of the current war. 

Additionally, a letter from this VA psychologist, dated in 
June 2006 noted that the Veteran had a depressed mood and 
sleep disturbance that was psychological in nature.  She 
related this to the Veteran's wartime experiences, 
particularly as a POW during World War II.  The VA 
psychologist stated that the Veteran would appear to be 
functioning normally, but that this level of functioning is 
only done through great effort and shear force of will.  The 
VA psychologist described the Veteran's symptomatology as 
including intrusive thoughts, nightmares, and disturbances in 
mood affecting both his relationships with others and his own 
well-being.  The Veteran has long-standing sleep 
disturbances, including nightmares and violent dreams which 
sometimes results in the Veteran falling out of bed.  The VA 
psychologist identifies the most profound effects of the 
Veteran's wartime experiences are his constant vigilance, 
revenge fantasies, and obsession with righting perceived 
wrongs.  She further noted that while the Veteran's anger and 
aggression were mostly directed at socially appropriate 
channels, "there is an obsessive and highly driven quality 
to his behavior and brittleness to his defenses."  She 
stated that while his impulse control is generally good, she 
has witnessed the Veteran's loss of control when he felt he 
was being contradicted or misunderstood.  The VA psychologist 
concluded that the Veteran's symptomatology has a significant 
impact on his functioning.  No GAF score was assigned.

The Veteran's spouse submitted lay evidence which described 
the Veteran's struggle with anger management.  She stated 
that "[i]t is very difficult and perhaps impossible for him 
to control his anger which can surge up in a flash."  She 
also noted that he can sometimes be verbally abusive, and has 
at times broken inanimate objects.  She further described his 
obsessive and ritualistic behavior, indicating that the 
Veteran must always arrive early, must always carry food with 
him, and must shower in the morning and only in the morning.  
Finally, she indicated that the Veteran has nightmares of his 
wartime experiences.

In August 2007 suicide risk assessment, the VA psychologist 
who oversees the Veteran's PTSD group noted that he had no 
suicidal ideations.  However, she did note that he displays 
violence, verbal aggression, psychic anxiety, hopelessness or 
demoralization, and obsessionality.  The Veteran did not 
display impulsive behaviors, panic or hallucinations.  The VA 
psychologist noted that the Veteran's anxiety does not reach 
the level of panic, that he has insomnia, that he has an 
obsessive style about him, and that he has difficulty 
managing his anger.

During a suicide risk assessment in October 2007, the Veteran 
was noted by the treating VA psychologist as having no 
suicidal ideations.  However, the Veteran was noted as having 
verbal aggression, impulsive behaviors and insomnia.  The 
Veteran was not noted as having violence, psychic anxiety, 
panic, hopelessness or demoralization, obssessionality or 
hallucinations.  The Veteran was described as having 
difficulties with his impulse control and "can become loud 
and argumentative at times."  The Veteran complained of 
interrupted sleep and occasional nightmares.

The Veteran was also given an outpatient evaluation in 
October 2007 by the treating VA psychologist.  The Veteran 
was assessed as functioning pretty well with some 
interpersonal relationships.  There was no noted risk to 
himself or others, and he was lucid and aware of his illness.  
The Veteran was neatly dressed with an appropriate affect, 
and did not have impaired cognitive functioning.  The 
Veteran's symptomatology included violent nightmares, 
hypervigilance, difficulty with anger management, 
irritability, perfectionism, and a controlling nature.  The 
VA psychologist noted that the Veteran was aware of his wife 
having to cope with his need for control, perfection and 
intolerance of change or ambiguity.  The Veteran's violent 
nightmares were linked to the Veteran's World War II 
experiences.  The Veteran was assessed a GAF score of 61.

The Veteran submitted to a VA examination in March 2008.  The 
Veteran described his symptomatology as including daily 
recurrent intrusive thoughts about his POW experiences 
including revenge fantasies towards prison guards; nightmares 
of his wartime experiences; flashbacks which are induced by 
specific stimuli; intense psychological distress when stimuli 
relates to his captivity, usually causing the Veteran intense 
anxiety and a wish to flee; inability to recall aspects of 
trauma; estrangement from others; insomnia; great 
irritability and anger which is sometimes directed at objects 
but never in the direction of other people; and 
hypervigilance.  The VA examiner stated that the Veteran's 
life is "ruled by compulsions."  The examiner noted the 
Veteran must always arrive early, have an emergency supply of 
food, must shower in the morning, and must lay out clothing 
before going to sleep in case an evacuation is necessary.  
The Veteran is described as constantly preoccupied with 
having an emergency back-up or contingency plan for all 
imagined types of difficulty, and often these back-up plans 
have back-up plans themselves.  It is noted that these 
compulsions place a great strain on the Veteran's marriage.  
The Veteran also demonstrated high level of anxiety and 
frequent anger, but did not endorse any high levels of 
depression or full panic attacks.  The Veteran denied 
suicidal or concrete homicidal ideations, but did endorse 
thoughts of harming terrorists.  He did not have any 
delusions or hallucinations of any type, and there was no 
impairment in thought process, communication, or personal 
hygiene.  The Veteran was appropriate and oriented in all 
three spheres.  There were no noted full panic attacks, but 
the examiner did note that the Veteran was continuously 
anxious.  The examiner additionally noted impaired impulse 
control, and restless and disturbed sleep.  The examiner 
opined that the Veteran's anger and compulsiveness put stress 
on his marriage and hindered his ability to maintain some 
recreational activities and limited friendships, although the 
Veteran does so through shear force of effort.  The Veteran 
was assigned a GAF score of 56.

Finally, the Veteran resubmitted the VA psychologist's June 
2006 letter, but she had updated the letter with a preamble 
in August 2008.  The VA psychologist noted that the Veteran 
had "obsessive rituals that negatively impact his 
functioning, impaired impulse control, which [she had] 
witnessed, and difficulty in adapting to stressful 
circumstances."  She describes the Veteran as constantly 
needing to have an "escape plan" even in familiar 
surroundings, and relates this high level of anxiety and 
hypervigilance to the Veteran's wartime experiences.

Given the weight of the evidence of record reviewed by the 
Board, the Board finds that an increased evaluation of 70 
percent, but not greater, is warranted from the date of the 
claim for increase.  While the Board acknowledges that the 
GAF scores assigned do not tend to reflect that an increased 
rating is warranted, disability percentages are not assigned 
based solely on GAF scores.  Here, the symptomatology 
described more nearly approximates the criteria for a 70 
percent evaluation notwithstanding the GAF scores assigned.  
Throughout the appeal period the Veteran has demonstrated he 
has obsessively ritualistic behavior, such as needing to 
arrive early, always having emergency supplies of food, 
showering only in the mornings, and having multiple 
contingency plans for escape and evacuation which must also 
have their own contingency plans; somewhat impaired impulse 
control, characterized by anger and frustration which 
sometimes results in verbal aggression or abuse towards 
others, and throwing or breaking inanimate objects, but 
without physical abuse to other people or himself; 
significant anxiety; and difficulty in adapting to stressful 
circumstances.  

However, the Board finds that the Veteran did not demonstrate 
any symptomatology consistent with a higher evaluation.  In 
this regard, there is no evidence of hallucinations, 
delusions, or any other gross impairment in thought process 
or communication.  The Veteran's short term memory was 
impaired, but his long term memory was intact, and there is 
no evidence of record that the Veteran forgot who he was or 
who his close relatives were.  Furthermore, the Veteran's 
impaired impulse control was continually noted to be only 
directed at inanimate objects and never at other people, and 
no evidence of record indicates that the Veteran was in 
persistent danger of hurting himself or others.  Nor was the 
Veteran unable to act appropriately, to care for his own 
personal hygiene, or disoriented in time and place.  

Therefore, giving the benefit of the doubt to the Veteran, 
the Board finds that the Veteran's symptomatology more 
closely approximates an evaluation of 70 percent for his 
service-connected PTSD since the September 2005 claim for 
increase, but that a rating in excess of 70 percent is not 
warranted for any time period during the pendency of the 
Veteran's claim.  38 C.F.R. § 4.7.

The Board has considered whether the Veteran's service-
connected PTSD presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for consideration of additional 
symptomatology than is currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 


ORDER

Entitlement to an evaluation of 70 percent for PTSD is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


